DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
This communication is in response to Application No. 17/591,990 filed on 2022.02.03.

Claims 1-16 are currently pending and have been examined.  


Drawings
	The drawings filed 2022.02.03 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,227,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-16 of the instant application are disclosed in claims 1-15 of U.S. Patent No. 10,227,916.

Instant application 17591990
US 10,227,916
1. A turbocharger turbine wastegate assembly comprising:
 a turbine housing that comprises an exterior surface, an interior surface that comprises a wastegate seat, and a bore that extends between the exterior surface and the interior surface; 
a bushing disposed at least partially in the bore of the turbine housing wherein the bushing comprises 
a stepped bore that comprises an axial face; 

a wastegate that comprises a shaft, a plug and an arm, wherein the arm extends from the shaft and the plug extends from the arm,
 wherein the shaft comprises an end portion, a first axial face, a journal portion, a second axial face and a shoulder portion, 
wherein the first axial face is defined at least in part by an end portion diameter and a journal portion diameter, and 
wherein the second axial face is defined at least in part by the journal portion diameter and a shoulder portion diameter; 
a mesh spacer disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft; 
a shim disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft; and 
a control arm connected to the end portion of the shaft wherein an axial length of the bushing is disposed between the mesh spacer and the control arm.
1. A turbocharger turbine wastegate assembly comprising: 

a turbine housing that comprises an exterior surface, an interior surface that comprises a wastegate seat, and a bore that extends between the exterior surface and the interior surface; 
a bushing disposed at least partially in the bore of the turbine housing wherein the bushing comprises 
a stepped bore that comprises a first bore portion, a second bore portion and an axial face;
 a wastegate that comprises a shaft, a plug and an arm, wherein the arm extends from the shaft and the plug extends from the arm, 
wherein the shaft comprises an end portion, a first axial face, a journal portion, a second axial face and a shoulder portion, 
wherein the first axial face is defined at least in part by an end portion diameter and a journal portion diameter, and 
wherein the second axial face is defined at least in part by the journal portion diameter and a shoulder portion diameter; 
a mesh spacer disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft; and 




a control arm connected to the end portion of the shaft wherein an axial length of the bushing is disposed between the mesh spacer and the control arm.
2. The turbocharger turbine wastegate assembly of claim 1 comprising another shim.  
3. The turbocharger turbine wastegate assembly of claim 1 wherein the shim comprises a split ring shim.  
4. The turbocharger turbine wastegate assembly of claim 1 wherein the shim applies a biasing force against the shaft.  
5. The turbocharger turbine wastegate assembly of claim 1 wherein the shim applies a biasing force against the bushing.  
6. The turbocharger turbine wastegate assembly of claim 1 wherein the shim is disposed at a shaft end side of the mesh spacer.  
7. The turbocharger turbine wastegate assembly of claim 1 wherein the shim is disposed at a plug end side of the mesh spacer.  
8. The turbocharger turbine wastegate assembly of claim 1 wherein the shim is a first shim disposed at a shaft end side of the mesh spacer and further comprising a second shim disposed at a plug end side of the mesh spacer.  
9. The turbocharger turbine wastegate assembly of claim 1 wherein the shaft comprises a notch and wherein the shim is seated at least in part in the notch.  
10. The turbocharger turbine wastegate assembly of claim 1 wherein shim comprises a thickness less than approximately 0.5 mm.  
11. The turbocharger turbine wastegate assembly of claim 1 wherein shim comprises a thickness less than approximately 1.5 mm.  
12. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer comprises an uncompressed, free-standing state and a compressed, installed state.  
13. The turbocharger turbine wastegate assembly of claim 1 wherein the wastegate comprises a unitary component.  
14. The turbocharger turbine wastegate assembly of claim 1 wherein the shim is fixed to the mesh spacer.  
15. The turbocharger turbine wastegate assembly of claim 1 wherein the shim is a first shim fixed to the mesh spacer and comprising a second shim.  

2. The turbocharger turbine wastegate assembly of claim 1 comprising a weld that connects the control arm to the end portion of the shaft.
3. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer imparts a load between the axial face of the stepped bore of the bushing and the first axial face of the shaft.
4. The turbocharger turbine wastegate assembly of claim 1 wherein an axial gap exists between an end of the bushing and the second axial face of the shaft.
5. The turbocharger turbine wastegate assembly of claim 1 wherein an axial length of the bushing exceeds an axial length of the bore of the turbine housing.
6. The turbocharger turbine wastegate assembly of claim 1 wherein the bushing is axially located with respect to the turbine housing.
7. The turbocharger turbine wastegate assembly of claim 1 wherein a diameter of the second bore portion exceeds a diameter of the first bore portion.
8. The turbocharger turbine wastegate assembly of claim 7 wherein an axial length of the second bore portion exceeds an axial length of the first bore portion.
9. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer is disposed in the second bore portion.
10. The turbocharger turbine wastegate assembly of claim 1 wherein a transverse dimension of the mesh spacer exceeds a diameter of the first bore portion.
11. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer contacts the end portion of the shaft.
12. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer is a floating mesh spacer.
13. The turbocharger turbine wastegate assembly of claim 1 wherein the mesh spacer comprises an uncompressed, free-standing state and a compressed, installed state.
14. The turbocharger turbine wastegate assembly of claim 1 wherein the wastegate comprises a unitary component.


16. A method comprising: 
positioning a mesh spacer and a shim on an end portion of a shaft of a wastegate to form a first subassembly; 








providing a second subassembly that comprises a bushing in a bore of a turbine housing wherein the bushing comprises a stepped bore that comprises an axial face;




 inserting at least a portion of the first subassembly into the stepped bore to contact the mesh spacer and the axial face; and 




fixing a control arm to the end portion of the shaft wherein the mesh spacer imparts a load to the bushing and the wastegate.

15. A method comprising: 
positioning a mesh spacer on an end portion of a shaft of a wastegate to form a first subassembly wherein the wastegate comprises a plug and an arm, wherein the arm extends from the shaft and the plug extends from the arm, wherein the shaft comprises an end portion, a first axial face, a journal portion, a second axial face and a shoulder portion, wherein the first axial face is defined at least in part by an end portion diameter and a journal portion diameter, and wherein the second axial face is defined at least in part by the journal portion diameter and a shoulder portion diameter; 
providing a second subassembly that comprises a bushing in a bore of a turbine housing wherein the turbine housing comprises an exterior surface, an interior surface that comprises a wastegate seat, wherein the bore extends between the exterior surface and the interior surface, and wherein the bushing comprises a stepped bore that comprises a first bore portion, a second bore portion and an axial face; 
inserting at least a portion of the first subassembly into the stepped bore to contact the mesh spacer and the axial face of the stepped bore of the bushing wherein the mesh spacer is disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft; and
 fixing a control arm to the end portion of the shaft wherein an axial length of the bushing is disposed between the mesh spacer and the control arm and wherein the mesh spacer imparts a load to the bushing and the wastegate.




Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10,227,916 to Tomanec et al., hereinafter TOMANEC in view of US 10,215,088 to Kemona et al., hereinafter KEMONA. 
As to claim 1, Tomanec discloses a turbocharger turbine wastegate assembly comprising:
 a turbine housing that comprises an exterior surface, an interior surface that comprises a wastegate seat, and a bore that extends between the exterior surface and the interior surface (see claim 1 in view of the table above); 
a bushing disposed at least partially in the bore of the turbine housing wherein the bushing comprises 
a stepped bore that comprises an axial face (see claim 1 in view of the table above); 
a wastegate that comprises a shaft, a plug and an arm (see claim 1 in view of the table above), wherein the arm extends from the shaft and the plug extends from the arm (see claim 1 in view of the table above),
 wherein the shaft comprises an end portion(see claim 1 in view of the table above), a first axial face (see claim 1 in view of the table above), a journal portion (see claim 1 in view of the table above), a second axial face and a shoulder portion (see claim 1 in view of the table above), 
wherein the first axial face is defined at least in part by an end portion diameter and a journal portion diameter (see claim 1 in view of the table above), and 
wherein the second axial face is defined at least in part by the journal portion diameter and a shoulder portion diameter (see claim 1 in view of the table above); 
a mesh spacer disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft (see claim 1 in view of the table above); a control arm connected to the end portion of the shaft wherein an axial length of the bushing is disposed between the mesh spacer and the control arm (see claim 1 in view of the table above).
TOMANEC does not explicitly disclose: a shim disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft.
KEMONA teaches using a shim (2245 in fig. 25) in conjunction with a shaft (2252), a mesh ring (2243 the ring can be mesh, col. 15, lns. 14-28) and a bushing (2242) where the shim is placed around the shaft and on the mesh ring (fig. 25). It would be obvious to one of ordinary skill in the art to use the teachings of KEMONA to modify TOMANEC to provide a shim disposed radially about an axial length of the end portion of the shaft between the axial face of the stepped bore of the bushing and the first axial face of the shaft  for the purpose of providing a desired clearance between components during assembly (col. 13,lns. 4-13). Use of a known technique to improve similar devices (methods, or products) in the same way is obvious. 

Claims 2-15 are rejected as depending from claim 1 and in view of the table above.
As to claim 16, see the explanation for claim 1 in view of the table above. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, the claim is indefinite because the metes and bounds of the claim are not clear.  The claim recites additional structure but does not adequately define a relationship (if any) of the additionally recited structure and the rest of the claim limitations, either alone or in view of the claim from which it depends. 
As to claim 15, the claim is indefinite because the metes and bounds of the claim are not clear. It is unclear what relationship (if any) exists between the a second shim and the rest of the claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
KR-20180011451-A
EP 3477071 A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/23/2022